DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 11 recite the limitation "the initial language model" in line 5 (claim 1), 10 (claim 6) and 7 (claim 11) respectively.  There is insufficient antecedent basis for this limitation in the claims.  Also, it is not clear if the “preset initial language model” is the same as “the initial language model”? Claims 2-5, 7-10 and 12-15 depend on claims 1, 6 and 11 respectively. Therefore, they have been rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 20200258498  to Reisswig et al. (“Reisswig”).
As to claims 1, 6 and 11, Reisswig discloses a text recognition method, an electronic device and a non-transitory computer-readable storage medium, the text recognition comprising: obtaining N segments of a sample text [paragraphs 0041-42, Fig. 3], wherein at least one of the N segments has a mask [paragraphs 0043-44, Fig. 3]; inputting each of the N segments into a preset initial language model in sequence, to obtain first text vector information corresponding to the N segments [paragraphs 0018-0019, 0028-0029, 0034, 0050]; inputting each of the N segments into the initial language model in sequence again, to obtain second text vector information corresponding to a currently input segment, wherein the second text vector information, corresponding to the currently input segment, is different from the first text vector information, and has memory information corresponding to the N segments [paragraphs 0018-0019, 0028-0029, 0034, 0050, Figs. 1, 3, 5]; in response to determining that the currently input segment has the mask, predicting the mask according to the second text vector information and the first text vector information to obtain a predicted word at a target position corresponding to the mask [paragraphs 0020, 0036, 0044]; training the initial language model according to an original word at the target position and the predicted word to generate a long text language model [paragraphs 0036, 0043-0046]; and recognizing an input text according to a target task through the long text language model [paragraphs 0018, 0033, 0035, 0037, 0049].
As to claims 2, 7 and 12, Reisswig discloses wherein, the sample text comprises a long text [paragraphs 0041-42, Fig. 3], obtaining the N segments comprises: replacing original words at different positions of the long text with masks to obtain a masked long text [paragraphs 0041-44, Fig. 3]; and obtaining the N segments by segmenting the masked long text according to a target length [paragraphs 0041-44, Fig. 3].
As to claims 3, 8 and 13, Reisswig discloses wherein training the initial language model according to the original word at the target position and the predicted word to generate the long text language model, comprises: generating a first loss value based on the original word at the target position and the predicted word according to a preset algorithm; and training the initial language model according to the first loss value and a preset objective function to generate the long text language model [paragraphs 0046, 0052].
As to claims 4, 9 and 14, Reisswig discloses wherein recognizing the input text according to the target task through the long text language model comprises: in response to determining that the target task is a classification task, labeling categories of a plurality of sample corpus; inputting the plurality of sample corpus and corresponding categories into the long text language model for training to adjust model parameters of the long text language model, such that the long text language model corresponding to the classification task is obtained; and recognizing the input text by using the long text language model corresponding to the classification task to obtain a category corresponding to the input text [paragraphs 0032, 0049-0052].
As to claims 5, 10 and 15, Reisswig discloses wherein recognizing the input text according to the target task through the long text language model comprises: in response to determining that the target task is a task for generating a text summary, labeling text summaries of a plurality of sample corpus; inputting the plurality of sample corpus and corresponding text summaries into the long text language model for training to adjust model parameters of the long text language model, such that the long text language model corresponding to the task for generating the text summary is obtained; and recognizing the input text by using the long text language model corresponding to the task, to obtain a text summary corresponding to the input text [paragraphs 0031-0032, 0035, 0039].

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652